United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Bonners Ferry, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1308
Issued: December 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2009 appellant filed a timely appeal from a May 6, 2008 merit decision of
the Office of Workers’ Compensation Programs denying his claim for an increased schedule
award and an April 10, 2009 nonmerit decision denying his request for reconsideration. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to an increased schedule award
permanent impairment of the right lower extremity; and (2) whether the Office properly denied
his request to reopen his case for further review of the merits under 5 U.S.C. § 8128.
FACTUAL HISTORY
On September 19, 2006 appellant, then a 51-year-old supervisory forestry technician,
filed a claim alleging that on September 18, 2006 he sustained an injury to his right knee in the
performance of duty. The Office accepted the claim, assigned file number xxxxxx575, for a tear
of the medial meniscus of the right knee. On May 29, 2007 Dr. Michael R. DiBenedetto, a

Board-certified orthopedic surgeon, performed a right knee medial and lateral meniscectomy and
debridement of Grade 3 chondromalacia.
On October 23, 2007 appellant filed a claim for a schedule award. By letter dated
October 24, 2007, the Office requested that he submit a report from his attending physician
describing the extent of any impairment pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
In a report dated November 1, 2007, Dr. DiBenedetto diagnosed status post medial and
lateral meniscus tear and surgery. He noted that appellant could perform full activities and had
“a little bit of achiness now and then, but really nothing much.” Dr. DiBenedetto found that
appellant had no impairment due to weakness, effusion or decreased range of motion. He
determined that, according to Table 17-33 on page 546 of the A.M.A., Guides, appellant had a 10
percent lower extremity impairment as a result of his partial medial and lateral meniscectomy.
On April 14, 2008 an Office medical adviser reviewed Dr. DiBenedetto’s report and
agreed with his rating that appellant had a 10 percent impairment of the right lower extremity
due to his lateral and medial meniscectomy according to Table 17-33 on page 546 of the A.M.A.,
Guides.
He advised that appellant reached maximum medical improvement on
November 1, 2007.
By decision dated May 6, 2008, the Office denied appellant’s claim for a schedule award.
The Office noted that on April 30, 2003 he received a schedule award for a 22 percent permanent
impairment of the right lower extremity under file number xxxxxx175 and was not entitled to an
additional schedule award.
On April 8, 2009 appellant requested reconsideration. In a report dated September 29,
2008, Dr. Spencer D. Greendyke, a Board-certified orthopedic surgeon, diagnosed status post
employment-related right medial meniscus tear and partial medial and lateral meniscectomies.
He advised that appellant had a 10 percent lower extremity impairment due to his partial medial
and lateral meniscectomies under Table 17-33 on page 546 of the A.M.A., Guides.
Dr. Greendyke opined that the 10 percent impairment rating “is absolutely positively rated
separate and not included with the prior rating.”
By decision dated April 10, 2009, the Office denied appellant’s request for
reconsideration after finding that the evidence submitted was irrelevant and thus insufficient to
warrant reopening his case for further merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act,1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

2

loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.3 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.4
The Act and its implementing regulations provide for the reduction of compensation for
subsequent injury to the same scheduled member.5 Benefits payable under section 8107(c) shall
be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a medial meniscal tear of the right knee due
to a September 18, 2006 employment injury. On May 29, 2007 he underwent a right medial and
lateral meniscectomy and debridement of Grade 3 chondromalacia.
On October 23, 2007 appellant requested a schedule award. In a November 1, 2007
impairment evaluation, Dr. DiBenedetto found that he had no impairment due to loss of range of
motion, weakness or effusion. He determined that appellant had a 10 percent permanent
impairment of the right lower extremity as a result of his partial medial and lateral meniscectomy
according to Table 17-33 on page 546 of the A.M.A., Guides. On April 14, 2008 an Office
medical adviser reviewed Dr. DiBenedetto’s report and concurred with his finding that appellant
had a 10 percent permanent impairment of the right lower extremity due to his medial and lateral
meniscectomy.7
In a decision dated May 6, 2008, the Office denied appellant’s claim for an increased
schedule award. It noted that he had previously received a schedule award for a 22 percent
impairment of the right lower extremity on April 30, 2003 under file number xxxxxx175. The
Office concluded that appellant did not show that he had more than a 22 percent permanent
impairment of the right lower extremity. However, it did not consider whether appellant’s 10
percent impairment due to his partial medial and lateral meniscectomy duplicated the
compensation previously paid for the 22 percent impairment of the right lower extremity or
whether it should be combined with the prior award.8 Benefits payable under section 8107(c)
shall be reduced by the period of compensation paid under the schedule for an earlier injury if:
(1) compensation in both cases is for impairment of the same member or function or different
3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

5

5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

6

Id. at § 10.404(c)(1), (2).

7

A.M.A., Guides 546, Table 17-33.

8

See 20 C.F.R. § 10.404(c)(1), (2).

3

parts of the same member or function; and (2) the latter impairment in whole or in part would
duplicate the compensation payable for the preexisting impairment.9 As the Office did not
adequately explain why appellant’s 10 percent impairment due to his partial medial and lateral
meniscectomy duplicated the compensation he previously received under a separate file number,
the Board finds that the case is not in posture for decision. Accordingly, the case will be
remanded to the Office to obtain clarification from the Office medical adviser regarding the
extent of appellant’s right lower extremity impairment and whether the latest rating would in
whole or in part duplicate the prior schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.10
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 10, 2009 and May 6, 2008 are set aside and the case is
remanded for further action consistent with this decision of the Board.
Issued: December 22, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

10

In view of the Board’s disposition of the merits, the issue of whether the Office properly denied appellant’s
request for reconsideration under section 8128 is moot.

4

